UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
GUSTAVIA HOME, LLC,
                                                                     ORDER ADOPTING REPORT
                          Plaintiff,                                 AND RECOMMENDATION
        -against-                                                    16-CV-3997 (DRH)(AYS)

GUS KATSIS; CLAUDIA KATSIS, 1

                           Defendants.
-------------------------------------------------------X



        Presently before the Court is the Report and Recommendation of Magistrate Judge Anne

Y. Shields, dated November 18, 2019 recommending that the Court grant plaintiff’s motion for a

default judgment of foreclosure and sale against defendants Gus Katsis and Claudia Katsis and

award plaintiff the principal sum of $50,110.31 with interest from July 19, 2010 through May 8,

2019 in the amount of $38,841.69, in addition to per diem pre-judgement interest in the amount

of $12.08 per day until judgment is entered and post-judgment interest pursuant to 28 U.S.C. §

1961(a). More than fourteen (14) days have passed since service of the Report and

Recommendation and no objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

result, except for a slight modification to the amount of interest from July 19, 2010 through May

8, 2019. By this Court’s calculation, at a daily rate of interest of $12.08 for 3215 days, the

interest amount should be $38,837.20. (See Aff. of Statement of Damages (ECF No. 46-2) ¶ 9.)



1
 In accordance with the Judgment of Foreclosure and Sale accompanying this Order, the action against John Doe
“1” through “12” is discontinued and they are stricken from the caption.

                                                  Page 1 of 2
Therefore, the Court adopts the November 18, 2019 Report and Recommendation of Judge

Shields as if set forth herein, modifying the amount of interest from July 19, 2010 through May

8, 2019 to $38,837.20. Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for a default judgement and

judgment of foreclosure and sale against defendants Gus Katsis and Claudia Katsis is granted

and plaintiff is awarded the principal sum of $50,110.31 with interest from July 19, 2010 through

May 8, 2019 in the amount of $38,837.20 and thereafter at the rate of $12.08 per day until

judgment is entered, plus post judgment interest pursuant to 28 U.S.C. § 1961(a). The Court will

this day enter a Judgment of Foreclosure and Sale consistent herewith.

Dated: Central Islip, N.Y.
       January 2, 2020                      /s/ Denis R. Hurley
                                            Denis R. Hurley
                                            United States District Judge




                                           Page 2 of 2
